DETAILED ACTION
1.	The following Office Action is based on the application filed on May 28, 2021, having claims 1-20.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2016/0316378 A1). 
For claims 1, 10, and 19, Su discloses determining, by a terminal comprising a first Radio Frequency (RF) channel and a second RF channel, a state of each of the first RF channel and the second RF channel that share the channel selector switch ([0080-0081] RF hardware comprises two protocol stacks that may operate in a diversity-sharing mode wherein different antennas are allocated to the first and second protocol stacks for single or multi-RAT mode; both protocol stacks may be active simultaneously); and 
maintaining, in response to that the first RF channel is to enter a dormant state and the second RF channel is in an activated state, an active state of the channel selector switch ([0082] wherein one protocol stack may be in idle DRX mode while the second protocol stack may be in active packet-switched data service; thus, the switch would be in active mode while one protocol stack in idle mode). 
For claims 6 and 15, Su discloses either of the at least two RF channels has a first antenna group and a second antenna group, the second antenna group is an auxiliary antenna group for the first antenna group and a first antenna group in any RF channel of the at least two RF channels and a second antenna group in other RF channel of the at least two RF channels share one channel selector switch ([0082] priority for a protocol stack may change based on active status of the other protocol stack; [0091] each protocol stack comprises one or more pairs of RF receive chains and TX chains configured to communicate in idle or active mode).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0316378 A1) in view of Gopal et al. (US 2021/0112399 A1). 
For claims 9 and 18, Su does not expressly disclose when the first RF channel is an RF channel which supports Long Term Evolution (LTE) communication, the second RF channel is an RF channel which supports New Radio (NR) communication; or when the first RF channel is the RF channel which supports the NR communication, the second RF channel is the RF channel which supports the LTE communication. 
Gopal, from the same or similar field of endeavor, teaches a device comprising a first SIM and a second SIM for receiving RF signals, each SIM may switch between a plurality of antenna to transmit RF signals, the first SIM may operate based on NR (New Radio) and the second SIM may operate based on LTE, and vice-versa [0069]. Thus, it would have been obvious to one skilled in the art to implement LTE/NR switching method of Gopal in the communication network of Su at the time of the invention to switch between different RATs using the first and second RF channels. 

Allowable Subject Matter
5.	Claims 2-5, 7-8, 11-14, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. The closest prior art reference is Gopal et al. (US 2018/0007600 A1) which discloses an antenna-switched diversity (ASDIV) configuration in a wireless communications network (abstract), wherein a 3P3T switch has a state-defining method based on how RF signals are routed through the plurality of antennas based on the ASDIV configuration (switch state) [0076]. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471          

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471